Citation Nr: 1205982	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  03-05 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of the recovery of the overpayment of VA nonservice-connected disability benefits in the amount of $4,299.00, to include the preliminary issue of the validity of the debt. 


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from May 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2001 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's nonservice-connected disability pension benefits for the period from February 1, 1998, to December 1, 2000, creating a debt of $4,299.00.  Thereafter, the Veteran requested a waiver of the alleged overpayment, which was denied in a November 2001 rating action.  

The Board acknowledges that the issue on appeal was initially construed solely as a waiver claim.  However, the record contains written correspondence from the Veteran asserting that VA should recheck its figures because the Veteran did not believe he owed anything.  The Board construes that communication as a challenge to the validity and amount of the debt.  Robinette v. Brown, 8 Vet. App. 69 (1995) (VA is required to read claim documents in a liberal manner so as to identify and adjudicate all claims reasonably raised by the record); Akles v. Derwinski, 1 Vet. App. 118 (1991).

Additionally, the Board notes that this appeal was previously remanded in March 2004, September 2004, and January 2010.  While the claim was pending, the Veteran submitted two requests for videoconference hearings.  Hearings were scheduled for August 2004 and August 2010.  However, the Veteran did not report for either scheduled hearing.  Nor did he provide any reason for his failure to attend or request that the hearings be rescheduled.  None of the notice letters regarding the hearings has been returned as undeliverable.  Accordingly, the Veteran's requests for hearings are considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is needed prior to the disposition of the Veteran's claim.

The Veteran contests the RO's finding that his receipt of nonservice-connected pension benefits the period from February 1, 1998, to December 1, 2000, was barred by law and resulted in an overpayment totaling $4,299.00.  He further argues that, even if such a debt had been validly created, recovery should be waived in light of his medical expenses and limited financial resources.

Although the nature of the Veteran's dispute is clear, the merits of his claim are less certain as the November 2001 RO decision denying his request for a waiver has been removed from his claims folder.  Also absent is the November 2001 statement of the case summarizing the factual bases and legal criteria on which the RO's denial was predicated.  Without those documents, the Board cannot definitively determine whether the Veteran's alleged debt was properly created.  That preliminary issue is a threshold question that must be resolved prior to any decision on the Veteran's waiver request.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Indeed, where, as here, the validity of a debt has been challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).  Accordingly, the Board finds that the Veteran's claim cannot be adjudicated until the November 2001 rating decision and statement of the case have been located.  

While the exact whereabouts of those documents remain unclear, correspondence from the Board's privacy officer indicates that they were placed in an Income Verification Match (IVM) folder.  That October 2010 correspondence further indicates that additional documents were also associated with the IVM folder, including a February 2003 RO decision on waiver of indebtedness, a February 2003 cover letter, a February 2003 statement of the case, and a November 2003 cover letter.  Those additional documents may also be relevant to the Veteran's appeal.  A review of the existing record shows that, in addition to the alleged debt of $4,299.00, the Veteran has been assessed with an overpayment of nonservice-connected disability pension benefits totaling $20,004.00.  The current record contains no specific mention of an appeal arising from that second alleged overpayment.  Nevertheless, it appears that an appeal of that debt may have been addressed in the documents that have been associated with the Veteran's IVM folder, in particular the February 2003 decision on waiver of indebtedness and the accompanying statement of the case.  Those documents would appear to shed light on whether an additional claim for waiver or dispute of a debt is, in fact, on appeal.  Such an appeal must be construed liberally, particularly in a case, such as this, in which the Veteran is unrepresented.  38 C.F.R. § 20.202 (2011); Percy v. Shinseki, 23 Vet. App. 37 (2009); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

In light of the foregoing, the Board finds that, in order to fairly assess the merits of the Veteran's claim for waiver of an overpayment in the amount of $4,299.00, and to determine whether any other issue has been raised on appeal, the contents of the Veteran's IVM folder must be obtained.  The Board has conducted an exhaustive search and determined that his IVM folder is not at the Board and may reside at one of the ROs.  While the RO in Atlanta has conducted most of the development in the Veteran's appeal, his claim has also been temporarily brokered by the RO in Philadelphia, Pennsylvania.  Moreover, e-mail correspondence between that facility and the Atlanta RO reveals that a search of IVM folder banks was conducted in November 2008 with negative results.  Thereafter, the Atlanta RO determined that any IVM folder that had been created for the Veteran prior to 2002 had been destroyed.  However, the RO did not issue a formal finding of unavailability, nor otherwise indicate that further efforts to obtain the Veteran's IVM folder would be futile.  38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2011); Diorio v. Nicholson, 20 Vet. App. 193 (2006).  Moreover, the RO's determination predated the October 2010 Board correspondence identifying the contents of the Veteran's IVM folder.  That suggests that an IVM folder may have been subsequently located or reconstructed and supplemented with the documents listed above.  

Therefore, the Board finds that, on remand, an additional attempt should be made to locate the Veteran's IVM folder.  If that attempt proves unsuccessful, appropriate efforts should be made to reconstruct the contents of his IVM folder, in particular the RO rating decisions, cover letters, and statements of the case dated in November 2001 and February 2003.  Moreover, if those efforts prove futile, a formal finding of unavailability should be rendered pursuant to 38 C.F.R. § 3.159(e)(1).  The Veteran's appeal should then be readjudicated, taking into account all evidence obtained in accordance with this remand.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain the Veteran's complete IVM folder.  If the folder cannot be located, undertake the appropriate efforts to reconstruct its contents, in particular the following records, which are pertinent to the Veteran's claim for waiver of a recovery of an overpayment of nonservice-connected pension benefits:

a)  Decision on waiver of indebtedness, dated November 2, 2001;

b)  Statement of the case, dated November 2, 2001;

c)  Decision on waiver of indebtedness, dated February 4, 2003;

d)  Three-page cover letter from the Atlanta RO, dated February 5, 2003;

e)  Statement of the case, dated February 18, 2003;

f)  Two-page cover letter from the Atlanta RO, dated November 7, 2003. 

Document all attempts to obtain or reconstruct the contents of the Veteran's IVM folder.  If it is determined that further efforts in this regard would be futile, issue a formal finding of unavailability in accordance with the provisions of 38 C.F.R. § 3.159(e)(1).  Notify the Veteran as to the unavailability of any IVM records.  Request that he submit any additional records or other information in his possession in support of his claim.

2.  Then, after conducting a thorough review of all pertinent evidence of record, including any documents obtained pursuant to this remand, readjudicate the Veteran's claim for waiver of VA nonservice-connected disability benefits in the amount of $4,299.00, to include the preliminary issue of the validity of the debt.  Also adjudicate any other issue determined to be on appeal.  If any aspect of the appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

